DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN201736951 (hereafter CN201’).
In re Claim 1, CN201’ discloses an automobile remote control power failure anti-theft device, comprising: a control switch ()  mounted on an automobile and configured to control on/off between an automobile circuit and an automobile power source (); a remote switch () connected to the automobile power source and connected to the control switch for receiving an external control signal and controlling the on/off of the control switch according to the received signal; and an external controller () disposed outside the automobile and wirelessly connected to the remote switch for facilitating carrying and controlling the on/off of the remote switch to user (Paragraphs [0018]-[0026]). 
In re Claim 2, CN201’ discloses an automobile remote control power failure anti-theft device according to claim 1, wherein the control switch is an electromagnetic switch, and the remote switch is a wireless remote control switch (Paragraphs [0018]-[0026]). 

In re Claim 4, CN201’ discloses an automobile remote control power failure anti-theft device according to claim 3, wherein two coil wiring terminals are provided, which are a first coil wiring terminal and a second coil wiring terminal; two switch wiring terminals are provided, which are a first switch wiring terminal and a second switch wiring terminal; two on/off wiring terminals are provided, which are a first on/off wiring terminal and a second on/off wiring terminal; three power supply wiring terminals are provided, which are a first power supply wiring terminal, a second power supply wiring terminal, and a third power supply wiring terminal; when wiring, the first switch wiring terminal is electrically connected to an anode of the automobile power source, and the second switch wiring terminal is electrically connected to the automobile circuit; the first coil wiring terminal is electrically connected to the anode of the automobile power source, the second coil wiring terminal is electrically connected to the second on/off wiring terminal, and the first on/off wiring terminal is electrically connected to a cathode of the automobile power source; and the first power supply wiring terminal is electrically connected to the anode of the automobile power source, and the third power supply wiring terminal is electrically connected to the cathode of the automobile power source (Paragraphs [0018]-[0026]). 
In re Claim 5, CN201’ discloses an automobile remote control power failure anti-theft device according to claim 3, wherein the wireless connection between the external controller and the remote switch is an infrared wireless connection or a radio wave wireless connection (Paragraphs [0018]-[0026]). 

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frias et al (US PG Pub 2009/0101484).

In re Claim 2, Frias discloses an automobile remote control power failure anti-theft device according to claim 1, wherein the control switch is an electromagnetic switch, and the remote switch is a wireless remote control switch (Paragraphs [0014] and [0030]-[0035]). 
In re Claim 3, Frias discloses an automobile remote control power failure anti-theft device according to claim 2, wherein the electromagnetic switch is provided with a coil wiring terminal and a switch wiring terminal, and the wireless remote control switch is provided with a power supply wiring terminal and an on/off wiring terminal (Paragraphs [0014] and [0030]-[0035]). 
In re Claim 4, Frias discloses an automobile remote control power failure anti-theft device according to claim 3, wherein two coil wiring terminals are provided, which are a first coil wiring terminal and a second coil wiring terminal; two switch wiring terminals are provided, which are a first switch wiring terminal and a second switch wiring terminal; two on/off wiring terminals are provided, which are a first on/off wiring terminal and a second on/off wiring terminal; three power supply wiring terminals are provided, which are a first power supply wiring terminal, a second power supply wiring terminal, and a third power supply wiring terminal; when wiring, the first switch wiring terminal is electrically connected to an anode of the automobile power source, and the second switch wiring terminal is electrically connected to the automobile circuit; the first coil wiring terminal is electrically connected to the anode of the automobile power source, the second coil wiring terminal is electrically 
In re Claim 5, Frias discloses an automobile remote control power failure anti-theft device according to claim 3, wherein the wireless connection between the external controller and the remote switch is an infrared wireless connection or a radio wave wireless connection (Paragraphs [0014] and [0030]-[0035]). 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747